Citation Nr: 0912577	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  06-12 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel




INTRODUCTION

The veteran had active service from April 1969 to December 
1969, which included service in the Republic of Vietnam.  The 
appellant is the Veteran's widow.    

This matter returns to the Board of Veterans' Appeals (Board) 
following a remand issued in May 2008.  This matter was 
originally on appeal from a January 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, 
the Board finds that this case must again be remanded for 
further development in order to ensure compliance with 
previous remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).

In May 2008, the Board remanded this case, in pertinent part, 
to obtain a medical opinion from a physician specialist.  At 
that time, the physician was asked to address whether or not 
it is at least as likely as not that the Veteran's brain 
tumor was a lymphoma and, if so, identify the type of 
lymphoma.  The specialist was also asked to comment on 
whether or not it is at least as likely as not that the cause 
of the Veteran's death was related to active military service 
to include presumed in-service herbicide exposure.  While the 
record reflects that a physician specialist (Dr. D.S.) 
reviewed the claims folder and provided an opinion regarding 
whether the Veteran's brain tumor was a lymphoma in his 
November 2008 report, Dr. D.S. did not additionally provide 
an opinion regarding whether the Veteran's cause of death was 
related to active military service to include presumed in-
service herbicide exposure.  Thus, this case must be remanded 
for a supplementary opinion.

As this case is already being remanded for the supplementary 
opinion above, the Board also finds that the Veteran's 
periods of service should be resolved on remand.  There 
appears to be some discrepancy regarding the Veteran's 
service dates as the Veteran's period of service in the 
Republic of Vietnam as reported in the 3101 Print extends 
beyond his date of separation from active service by several 
months.  If the Veteran has additional periods of active 
service after December 8, 1969, his service dates should be 
clarified and service treatment records for that period 
should be obtained and associated with the claims folder.  If 
not, his dates of service in Vietnam should be clarified.       

Accordingly, the case is REMANDED for the following actions:

1.  Please clarify whether or not the 
Veteran had any additional periods of 
active service after December 8, 1969.  
[The 3101 Print of record shows service in 
Vietnam from October 6, 1969 to October 5, 
1970.]  If so, please state the periods 
for any additional periods of active 
service and obtain service treatment 
records for that period and associated 
with the claims folder.  The procedures 
set forth in 38 C.F.R. § 3.159(c) (2008) 
regarding requesting records from Federal 
facilities should be followed, to the 
extent applicable.  If there is no 
additional period of active service, his 
dates of service in Vietnam should be 
clarified for the record, to the extent 
possible.       

All records and/or responses received 
should be associated with the claims file.  

2.  Thereafter, a supplemental opinion 
should be obtained from the physician 
specialist who provided the November 2008 
opinion with respect to the cause of death 
claim, Dr. D.S.  Based on review of the 
claims folder to include service treatment 
records, Dr. D.S. should specifically 
address whether or not it is at least as 
likely as not (i.e., probability of 50 
percent) that the cause of the Veteran's 
death was related to active military 
service to include presumed in-service 
herbicide exposure.  

Please send the claims folder to Dr. D.S. 
for the supplemental opinion. 

If Dr. D.S. is not available, please 
obtain the requested supplemental opinion 
from another physician specialist.  The 
specialist should provide an opinion based 
on review of the claims folder on whether 
or not it is at least as likely as not 
(i.e., probability of 50 percent) that the 
Veteran's cause of death is related to 
service.  

3.   After any additional notification and 
development deemed necessary is 
undertaken, the claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided with 
a supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the appellant and 
her representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.  


The purpose of this REMAND is ensure ensure due process and 
to obtain additional development.  The Board does not 
intimate any opinion as the merits of the case, either 
favorable or unfavorable, at this time.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


